     Case 3:20-cv-00992-BEN-LL Document 12 Filed 09/03/20 PageID.40 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   VICTOR ELIAS PHOTOGRAPHY, LLC                   Case No.: 3:20-cv-00992-BEN-LL
     an Oregon Limited Liability Company,
12
                                    Plaintiff,       ORDER GRANTING JOINT
13                                                   MOTION TO DISMISS AND
                  vs.
                                                     DENYING MOTION TO EXTEND
14
     JETBLUE AIRWAYS CORPORATION,                    TIME FOR ANSWER AS MOOT
15   a Delaware corporation,
                                  Defendant.         [ECF Nos. 9, 11]
16
17
18
           Pursuant to Federal Rule of Civil Procedure 41(a)(2), the parties move to dismiss
19
     this action with prejudice as to all parties. ECF No. 11. The motion is GRANTED. Each
20
     party shall bear its own costs, expenses, and fees. The parties Joint Motion for Extension
21
     of Time to File Answer (ECF NO. 9) is DENIED as moot.
22
           IT IS SO ORDERED.
23
24   Date: September 3, 2020                      __________________________________
                                                  HON. ROGER T. BENITEZ
25                                                United States District Judge
26
27
28
                                                 1
                                                                             3:20-cv-00992-BEN-LL
